Citation Nr: 9902635	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-51 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the right 1st and 2nd metatarsals, 
currently evaluated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of post-traumatic aneurysm of the left extracranial 
internal carotid artery, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1976, and from December 1978 to October 1995.

This case comes to the Board of Veterans Appeals (Board) 
from a November 1996 RO decision which, in pertinent part, 
granted service connection for residuals of fractures of the 
right 1st and 2nd metatarsals, with a 10 percent rating, and 
assigned a noncompensable rating for service-connected 
residuals of post-traumatic aneurysm of the left extracranial 
internal carotid artery.  The veteran appealed for increased 
ratings.  A personal hearing was held before an RO hearing 
officer in March 1997.  In an October 1997 decision, the RO 
granted an increased 20 percent rating for the right foot 
condition, and granted an increased 10 percent rating for the 
aneurysm residuals.


FINDINGS OF FACT

1.  The veteran's residuals of fractures of the right 1st and 
2nd metatarsals are manifested by a fixed deformity of the 1st 
toe, a malunion of the 2nd toe with elevation, a painful 
callus on the plantar aspect of the foot at the 1st 
metatarsal, and some pain with motion and palpation; the 
related right foot disability is no more than moderately 
severe.

2.  The veteran's residuals of aneurysms include right 
central facial paresis, and the associated disability is 
equivalent to moderate incomplete paralysis of the fifth 
cranial nerve.

3.  The veteran's residuals of aneurysms also include 
hemiparesis of the right upper extremity (minor upper 
extremity), and the associated disability is equivalent to 
mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fractures of the right 1st and 2nd metatarsals 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5283, 5284 (1998).

2.  The criteria for an evaluation of 10 percent for aneurysm 
residuals consisting of right central facial paresis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8008, 8205 (1998).

3.  The criteria for an evaluation of 10 percent for aneurysm 
residuals consisting of hemiparesis of the right upper 
extremity (minor) have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8008, 8516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1973 to April 
1976, and from December 1978 to October 1995.  

On the veterans initial enlistment examination, it was noted 
he was left handed.  A review of service medical records from 
his first period of active duty shows that he was treated for 
multiple injuries received in a June 1975 automobile 
accident, including fractures of the right foot, ankle, and 
femur, with neuropathy of the peroneal nerve of the right leg 
at the fibular head level.  He was subsequently diagnosed 
with damage to the left internal carotid artery with 
aneurysmal formation at two sites, and suffered two separate 
events of embolization, which were treated with ligation of 
the left internal carotid artery.  He was also diagnosed with 
right hemiparesis, affecting the right upper extremity more 
than the right lower extremity.

In a December 1976 decision, the RO established service 
connection for post-traumatic aneurysm of the left 
extracranial internal carotid artery with embolization and 
resultant right hemiparesis secondary to suspected contusion 
of the neck, with a 40 percent rating.   (The Board notes 
that service connection was also established for other 
conditions including residuals of a fracture of the right 
femur and medial malleolus, with knee and ankle impairment 
and neuropathy of the peroneal nerve of the right leg).

The veteran subsequently re-entered active military service 
in December 1978, and during that time he had no entitlement 
to VA compensation.  Service medical records from his second 
period of service reflect that he received periodic 
treatment, including shaving, for a callus on the plantar 
aspect of the right foot adjacent to the first toe.  A 
December 1987 X-ray study of the right foot showed a healed 
or healing fracture of the distal 2nd metatarsal, significant 
callus formation, good formation and alignment of the 
fracture fragments, and some residual deformity.  In June 
1991, the veteran presented with complaints of pain on 
palpation of the callus on the plantar aspect of his right 
foot.  A September 1991 consultation request shows that the 
veteran reported that he received right foot fractures in 
1975, and complained of right foot pain at the base of the 
1st metatarsal in the area of a healed deformity.  On 
examination, there was dorsal deformity of the 1st 
metatarsophalangeal (MTP) joint with a pressure callus at the 
ball of the foot.  The examiner noted that the condition 
probably required surgery, indicated a provisional diagnosis 
of chronic foot pain status post deformity at the first MTP 
joint secondary to old fracture, and requested a podiatry 
consultation.  On podiatry consultation, the diagnostic 
impression was right intractable plantar keratosis (IPK); 
debridement was planned.  Subsequent records reflect 
treatment for a right foot deformity at the 1st MTP joint and 
complaints of chronic right foot pain on the plantar surface 
of the right 1st MTP joint.  

An April 1992 internal medicine consultation report notes 
that the veteran had been advised to swim (rather than run) 
his physical readiness tests (PRTs) secondary to right 
hemiparesis, which he did from 1987 until 1990, when such 
tests were waived for him.  A May 1992 consultation request 
shows that the veteran was evaluated prior to a thoracostomy 
and pleurodesis; the examiner noted that the veteran had a 
history of two post-traumatic aneurysms of the left 
extracranial internal carotid artery with embolization and 
resultant hemiparesis on the right, with a recovery of 
neurological function to a level of 80 percent or more.  On 
consultation examination in May 1992, the examiner noted that 
the veteran had recovered 80 percent of his right-side motor 
function, and his right toes were still numb.  He noted that 
the veteran had been barred from performing PRTs due to a 
respiratory condition.  The diagnostic assessment, in 
pertinent part, was a chronic neurological deficit on the 
right, gradually but steadily improving. 

A September 1993 treatment note shows that the veteran 
presented with complaints of pain and immobility of his right 
first and second toes.  The veteran reported pain at the 
plantar aspect of the right foot at the MTP joint which was 
minimal at rest and which was aggravated by weight-bearing or 
motion, and relieved by shaving the callus.  He said he was 
unable to actively plantar flex, but could dorsiflex.  He 
complained of a callus on the dorsal aspect of his right 
first and second toes.  The diagnostic impression was a 
submetatarsal callus at the right first toe; shoe inserts 
were prescribed.  A November 1994 treatment note shows that 
the veteran reported that his pain was somewhat improved by 
inserts, but he requested surgical treatment; the diagnostic 
assessment was a callus secondary to a bone spur.

A November 1994 podiatry consultation shows that on 
examination, there were hyperkeratoses in the submetatarsal 
areas of the right 1st and 5th toes.  The first ray was 
plantar flexed distally, and the 1st MTP joint had limited 
range of motion.  There was pain and tenderness upon 
palpation of the submetatarsal area and callus, and upon 
walking or standing.  The examiner noted that the veteran had 
bilateral high arches.  The diagnostic assessments were 
hallux limitus of the right 1st ray secondary to a fracture 
of the metatarsal, with degenerative joint disease of the 
sesamoids; pes cavus; IPK of the 1st ray; and rule out 
ankylosis of the sesamoids to the metatarsal head.

On medical examination performed for separation purposes in 
May 1995, the examiner noted that the veteran had an 
atrophied right arm and forearm, palsy of the right 7th 
(facial) cranial nerve, right 5th cranial nerve, maxillary 
division, and right fifth cranial nerve, mandibular division, 
the right leg was atrophied, and there was a corn on the 
right foot.  The examiner noted muscle atrophy of the feet, 
with no current disability, and of the lower extremities.  In 
a report of medical history completed in May 1995 in 
conjunction with the separation medical examination, the 
veteran reported a callus on his right foot; the reviewing 
examiner noted that he had a history of hallux limitus of the 
right first digit, with no current disability.

In October 1995, the veteran retired from service based on 
completion of 20 years of active duty.

In November 1995, the veteran submitted a claim for service 
connection for right foot pain due to broken toes, and he 
also requested compensation for previously service-connected 
aneurysm residuals.

At a February 1996 VA examination, the veteran reported that 
he was employed as an electronics technician, and complained 
of calluses on his right foot with acute pain on walking.  He 
said the right side of his body ached and hurt daily and was 
weaker than the left.  He said he used to be ambidextrous but 
was now left-handed. On examination, his posture was normal, 
except that his right shoulder was held lower than the left, 
his gait was normal, except that he tended to walk on the 
outside of his right foot. He dressed and undressed with ease 
and no evidence of pain, his right shoulder was held lower 
than the left, there was no apparent muscle atrophy, he 
squatted fully, he walked on his heels and toes without 
evidence of pain, and he had full range of motion of his 
arms, legs, ankles, and knees.  There was a callus over the 
right 1st metatarsal, and his right 1st toe was 3/8th  of an 
inch shorter than his left 1st toe.  There was no tenderness 
and no swelling.  On neurological examination, there was 
right-sided relative weakness with right hemiparesis, maybe 
4/5, with no muscle atrophy.  There was decreased sensation 
over a scar on the right lateral thigh and over the right 1st 
metatarsal bone.  Vibratory sense was intact, knee jerks were 
equal and 1+, ankle jerks were equal and 2+ bilaterally, the 
biceps were 3+ bilaterally, and he had a positive Babinski on 
the right.  Otherwise there was no sensory or motor loss.  
The pertinent diagnoses were history of head injury with 
unconsciousness, and status post internal carotid aneurysm 
with ligation of the left internal carotid artery with 
residual right hemiparesis.

In a November 1996 decision, the RO, in pertinent part, 
established service connection for residuals of fractures of 
the right 1st and 2nd metatarsals, for which a 10 percent 
rating was assigned, and assigned a noncompensable rating for 
already service-connected residuals of post-traumatic 
aneurysm of the left extracranial internal carotid artery. 

By a statement received in November 1996, the veteran 
asserted that his right foot was more than moderately 
disabling as it was severely painful at times and he was 
unable to run, jog or walk with any comfort on uneven 
surfaces.  He asserted that he was unable to lift anything 
with his right arm which weighed more than 5 pounds if his 
elbow was not in a position higher than his wrist.  By a 
statement dated in December 1996, the veteran reiterated his 
assertions, except that he stated he had extreme pain when 
walking or running on uneven surfaces.

A report of a private examination conducted in February 1997 
by Dr. DOnofrio (a podiatrist) shows that the veteran 
presented with complaints of a painful lesion on the plantar 
aspect of the right 1st MTP joint which had been present for 
many years.  He noted that the veteran reported that he 
fractured his 1st and 2nd metatarsals and had malunion of 
both.  He reported prior treatment with orthotics and 
debridement.  On examination, there was an IPK subtibial 
sesamoid of the right foot.  On neurological examination, 
deep tendon reflexes were grossly within normal limits, 
sensation was within normal limits to sharp-dull and light 
touch, proprioception was within normal limits, and muscle 
strength was within normal limits.  The 1st ray was plantar-
flexed and rigid, the 2nd ray was elevated, there was a fixed 
hallux malleolus deformity, and a positive gastrocsoleal 
equinus with a rigid anterior cavus foot type.  His subtalar 
joint and midtarsal joint range of motion were normal.  A 
foot X-ray study showed malunion of a fracture of the 2nd 
metatarsal in an elevated position with what appeared to be a 
split dislocation of the sesamoids with the fibular sesamoid 
in the 1st innerspace and the lesion marked under the crista 
and tibial sesamoid.  The diagnostic impressions were a 
plantarflexed 1st ray with hallux malleolus secondary to 
malunion of a 1st metatarsal fracture with associated 
inflamed tylomata, malunion of a fracture of the 2nd 
metatarsal, and a rigid anterior cavus foot type.  Dr. 
DOnofrio noted that several treatment options were possible, 
including benign neglect, orthotic devices, and surgery, 
among others.

At a March 1997 RO hearing the veteran reiterated many of his 
assertions.  He stated that on medical examination performed 
upon separation from service, he had a limp due to his right 
foot disability.  He said he currently wore an orthotic 
device in his shoe.  He said that in his job he was required 
to lift items weighing 60 pounds, and he was only able to do 
so by lifting most of the weight on with his left arm and by 
raising his right elbow over his wrist.  He said climbing was 
rough on his feet, especially his right foot.  He said his 
right arm was worse in cold weather, and that his speech 
slurred when he was under stress.  The veteran reported 
treatment by Dr. DOnofrio on one occasion, and said this was 
the first treatment he received for a right foot disability 
since 1994.  He said he used to shave his callus himself.  He 
denied post-service treatment for right hemiparesis.  He 
stated that his private general practitioner completed a form 
which enabled him to obtain a parking permit for a disabled 
person based on his right foot disability and stroke 
residuals.

At a March 1997 VA examination performed to evaluate the 
veteran's job capacity, the veteran complained of difficulty 
walking on uneven ground, a painful callus under the 1st 
metatarsal head, and problems with bending, stooping, and 
climbing ladders.  On examination, there was overall normal 
alignment of the right lower extremity, and obvious deformity 
of the forefoot on the hallux on the medial side, there was a 
large painful callus under the 1st metatarsal head consistent 
with stress changes secondary to an injury.  An X-ray study 
of the right foot showed changes consistent with fractures of 
the 1st and 2nd metatarsals in the distant past.  The 
diagnostic assessment was as follows:  status post severe 
injury secondary to a motor vehicle accident.  The examiner 
opined that the veteran had actually done very nicely, 
and that he only had difficulties bending, stooping, climbing 
ladders, and going into small areas, and was not prohibited 
from any aspect of his current job based on service-connected 
disabilities.  

At an April 1997 VA neurological examination, the veteran 
complained of a weak right upper extremity, slurred speech 
when he was stressed, a diminished temperature sense on the 
right side, and a loss of dexterity in the right hand.  He 
denied language problems.  On examination, there was no 
aphagia, and there was no apparent dysarthria.  Cranial 
nerves II, III, IV, VI, VIII, IX, X, and XI were 
unremarkable.  There was a mild right central facial paresis.  
When protruding the tongue, it deviated slightly to the right 
and did not push as strongly as it did in the other 
direction.  There was no discernible weakness on motor 
examination in the upper or lower extremities.  There was no 
pronator drift, tone was normal without spasticity, deep 
tendon reflexes were 2+ in the biceps bilaterally, 1+ in the 
triceps bilaterally, brisker in the right brachioradialis (3+ 
or 2++) than in the left (2+), likewise the right knee was 
brisker than the left, but reflexes were reduced in both 
ankles, probably more so on the right.  The plantar response 
was probably extensor on the right and flexor on the left.  

Sensory examination showed that he extinguished either hand 
to the ipsolateral, but not contralateral face on double 
simultaneous touch.  He had good graphesthesia in the palm 
surface of each thumb.  Sensation was diminished to sharp 
touch in the fingertips bilaterally as they were somewhat 
callused.  Cold sensation was felt well on the dorsum of both 
hands.  Sharp sensation was felt well in the toes 
bilaterally.  In the center of the palm, sharp sensation was 
about 75 percent in the right hand when compared to that of 
the left hand.  Vibration sense was diminished in the right 
toes and ankle, more so than in the left.  Coordination 
testing showed that finger-to-nose and heel-to-shin movements 
were done well bilaterally.  However finger-to-thumb tapping 
was slow and awkward when performed with the right hand and 
was done briskly with the left.  The gait was unremarkable, 
including walking on the heels, toes, and tandem walk.  The 
Romberg test was negative.  

The diagnosis at the April 1997 VA neurological examination 
was several residual findings consistent with the history of 
strokes affecting the right motor function in the past; 
specifically, a slight right central facial paresis and 
slight deviation of the tongue on protrusion to the right, 
and clumsiness of finger-to-thumb tapping and slowness which 
was consistent with pyramidal tract dysfunction and might 
underline the veteran's complaint of decreased dexterity 
at his job.  In an addendum, the examiner noted that an April 
1997 computerized tomography (CT) scan of the head had been 
performed, which revealed focal atrophy in the vicinity of 
the left sylvian fissure with some enlargement of the left 
frontal horn and body of the left lateral ventricle which was 
consistent with the veteran's description of an old infarct 
affecting his right motor function and speech function.  The 
examiner stated that the scan confirmed that there was a 
residual injury in the brain from such events.

At a June 1997 VA examination of the veteran's right foot, 
the veteran reported he had a high arch and pain under the 
right 1st metatarsal head secondary to a sesamoid fracture 
several years ago.  He requested replacement orthotic 
devices.  The diagnosis was a cavus foot with a callus under 
the 1st right metatarsal.

In an October 1997 decision, the RO granted an increased 20 
percent rating for residuals of fractures of the right 1st 
and 2nd metatarsals, and granted an increased 10 percent 
rating for residuals of post-traumatic aneurysm of the left 
extracranial internal carotid artery.


II.  Analysis

The veteran's claims, for increased ratings for his service-
connected residuals of fractures of the right 1st and 2nd 
metatarsals and for residuals of a post-traumatic aneurysm of 
the left extracranial internal carotid artery, are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  

When rating the veterans service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A.	Residuals of Fractures of the Right 1st and 2nd 
Metatarsals 

Moderately severe malunion or nonunion of tarsal or 
metatarsal bones warrants a 20 percent evaluation, and severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Code 5283.  
Residuals of a foot injury are rated 20 percent disabling 
when moderately severe, and 30 percent disabling when severe.  
38 C.F.R. § 4.71a, Code 5284.

A review of the record shows that the veteran sustained 
fractures of the 1st  and 2nd metatarsals of his right foot 
during service, and was treated for right foot pain and a 
lesion (variously termed a callus or an IPK) below the right 
1st metatarsal on several occasions.

Recent medical evidence shows that at a February 1996 VA 
examination, his gait was normal, except that he tended to 
walk on the outside of his right foot, he walked on his heels 
and toes without evidence of pain, there was a callus over 
the right 1st metatarsal, and his right 1st toe was ?th  of an 
inch shorter than his left 1st toe.  There was no tenderness 
and no swelling.  A report of a February 1997 examination by 
a private physician, Dr. DOnofrio, indicated diagnoses of a 
plantarflexed 1st ray with hallux malleolus secondary to 
malunion of a 1st metatarsal fracture with associated 
inflamed tylomata, malunion of a fracture of the 2nd 
metatarsal, and a rigid anterior cavus foot type.  His 
subtalar joint and midtarsal joint range of motion were 
normal. At a March 1997 VA examination, the examiner noted an 
obvious deformity of the forefoot on the hallux on the medial 
side, there was a large painful callus under the 1st 
metatarsal head consistent with stress changes secondary to 
an injury.  An X-ray study of the right foot showed changes 
consistent with fractures of the 1st and 2nd metatarsals in 
the distant past. At an April 1997 VA neurological 
examination, his gait was unremarkable, including walking on 
the heels, toes, and tandem walk.  At a June 1997 VA 
examination, the examiner diagnosed a cavus foot with a 
callus under the 1st right metatarsal.

In sum, the medical evidence shows that the veteran has 
malunion of prior fractures of the right 1st and 2nd 
metatarsals, and the right foot condition may be rated under 
either Code 5283 or Code 5284, which both contain the same 
rating criteria.  The veteran has a fixed deformity of the 
1st toe, a malunion of the 2nd toe with elevation, and a 
painful callus on the plantar aspect of the foot at the 1st 
metatarsal. The veteran has stated that he has pain on 
walking or running, which the Board has taken into account. 
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 9-98.  However, overall 
functioning of the right foot reflects no more than a 
moderately severe (20 percent) disability.  A severe 
disability, as required for a 30 percent rating under Code 
5283 or Code 5284, is not shown.

The preponderance of the evidence is against an increase in 
the 20 percent rating for the right foot disability.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.	Residuals of  Post-Traumatic Aneurysm of the Left 
Extracranial Internal Carotid Artery 

The RO has rated the veteran's residuals of post-traumatic 
aneurysm utilizing 38 C.F.R. § 4.124a, Diagnostic Code 8008.  
Under this code, residuals of thrombosis of vessels of the 
brain are rated a minimum of 10 percent disabling, provided 
that such residuals are objectively ascertainable.  When 
ratings in excess of the prescribed 10 percent rating are 
assigned, the disability must be evaluated by analogy under 
the criteria of diagnostic codes relating to the impairment 
shown.  38 C.F.R. § 4.124a, Note.

The RO assigned the minimum 10 percent rating under Code 8008 
on the basis that there were at least some objectively 
ascertainable aneurysm residuals.  The Board finds that a 
different rating method, separately evaluating the residuals, 
will result in an overall higher rating.  The medical 
evidence shows that the veteran has neurological 
manifestations due to his in-service aneurysms, and those 
manifestations involve the face and the right upper 
extremity.  The Board finds that these disabilities should be 
rated separately, as discussed below.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8205, pertaining to 
paralysis of the fifth (trigeminal) cranial nerve, a 10 
percent rating is assigned for moderate incomplete paralysis, 
and a 30 percent rating is warranted when there is severe 
incomplete paralysis.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which 
pertains to paralysis of the ulnar nerve, a 10 percent rating 
is assigned for mild incomplete paralysis of the ulnar nerve 
of the minor hand.  A 20 percent rating is warranted when 
there is moderate incomplete paralysis.

Service medical records show that during his first period of 
service, the veteran suffered two aneurysms and two separate 
events of embolization, which were treated with ligation of 
the left internal carotid artery.  He was later diagnosed 
with right hemiparesis, affecting the right upper extremity 
more than the right lower extremity.  Subsequent service 
medical records show that he recovered 80 percent of 
neurological function after the initial onset of hemiparesis, 
and that he had a chronic neurological deficit on the right, 
gradually but steadily improving. 

Post-service medical records are negative for treatment of 
neurological complaints.  Recent evidence shows that on VA 
examination in February 1996, he dressed and undressed with 
ease and no evidence of pain, his right shoulder was held 
lower than the left, there was no apparent muscle atrophy, he 
squatted fully, he walked on his heels and toes without 
evidence of pain, he had full range of motion of his arms, 
legs, ankles, and knees.  On neurological examination, there 
was right-sided relative weakness with right hemiparesis, 
with motor strength approximately 4/5, with no muscle 
atrophy.  On VA neurological examination in April 1997, there 
was no aphagia, and there was no apparent dysarthria.  
Cranial nerves II, III, IV, VI, VIII, IX, X, and XI were 
unremarkable.  There was a mild right central facial paresis. 
There was no discernible weakness on motor examination in the 
upper or lower extremities.  There was no pronator drift and 
tone was normal without spasticity.  In the center of the 
palm, sharp sensation was about 75 percent in the right hand 
when compared to that of the left hand.  The examiner 
diagnosed several residual findings consistent with the 
history of strokes affecting the right motor function in the 
past.  There was a slight right central facial paresis and 
slight deviation of the tongue on protrusion to the right, 
and there was clumsiness of finger-to-thumb tapping and 
slowness which was consistent with pyramidal tract 
dysfunction.  A CT scan confirmed residual injury in the 
brain consistent with an old infarct.

With regard to manifestations analogous to impairment of the 
fifth cranial nerve, the evidence shows that the veteran has 
mild right central facial paresis and slight deviation of the 
tongue on protrusion to the right.  Bearing in mind the 
benefit-of-the-doubt rule, the Board finds that such 
symptomatology amounts to moderate incomplete paralysis, and 
hence a 10 percent rating is assigned for residual right 
central facial paresis under Codes 8008 and 8205.  38 
U.S.C.A. § 5107(b).

With regard to manifestations analogous to impairment of the 
ulnar nerve, the evidence shows that the veteran currently 
has no discernible weakness on motor examination in the upper 
extremities, but has clumsiness of finger-to-thumb tapping 
and slowness which was consistent with pyramidal tract 
dysfunction, and diminished sharp sensation in the palm of 
the right hand.  Bearing in mind the benefit-of-the-doubt 
rule, the Board finds that such symptomatology demonstrates 
mild incomplete paralysis of the minor hand, and hence a 10 
percent rating is assigned for residual hemiparesis of the 
right upper extremity under Codes 8008 and 8516.  38 U.S.C.A. 
§ 5107(b).

At the present time, besides the facial and right upper 
extremity neurological problems, no other compensable 
aneurysm residuals have been identified.  The veteran is 
entitled to a separate 10 percent rating for the facial 
neurological residuals and a separate 10 percent rating for 
the right upper extremity neurological residuals.  To this 
extent, an increase in the prior 10 percent rating is 
granted.




ORDER

An increased rating for residuals of fractures of the right 
1st and 2nd metatarsals is denied.

An increased rating for residuals of post-traumatic aneurysm 
of the left extracranial artery is granted, to the extent 
that a 10 percent rating is assigned for facial neurological 
impairment and a 10 percent rating is assigned for right 
upper extremity neurological impairment.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
